DISMISS and Opinion Filed October 28, 2013




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01429-CV

                        JIM SILLIMAN, Appellant
                                   V.
          LUXOR CONTRACTING, INC. D/B/A LUXOR STAFFING, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-01795

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice Francis
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Molly Francis/
121429F.P05                                       MOLLY FRANCIS
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JIM SILLIMAN, Appellant                           On Appeal from the 134th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-12-01429-CV        V.                      Trial Court Cause No. 10-01795.
                                                  Opinion delivered by Justice Francis.
LUXOR CONTRACTING, INC. D/B/A                     Justices FitzGerald and Myers, participating.
LUXOR STAFFING, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee, LUXOR
CONTRACTING, INC. D/B/A LUXOR STAFFING, recover its costs of this appeal from
appellant, JIM SILLIMAN.


Judgment entered October 28, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




1201429.R.docx                              –2–